Citation Nr: 0711816	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of an 
automobile accident secondary to service-connected post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, George, that determined that new and material 
evidence adequate to reopen a claim of entitlement to service 
connection for residuals of an automobile accident secondary 
to PTSD had not been submitted. 

The veteran presented testimony at a personal hearing at the 
RO in December 2003 before a Decision Review Officer.  A copy 
of the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In an informal claim received in December 1998, the veteran 
claimed entitlement to service connection for residuals of an 
automobile accident secondary to his service connected 
disabilities.  He stated that the accident had occurred in 
May 1998 when he passed out driving his car.  He remarked 
that he had taken a stress test that same day and believed 
that due to his weak heart condition the stress test was too 
much for him.  He later claimed that his automobile accident 
was caused by his use of medication for PTSD.  

The veteran has a single service-connected disability of PTSD 
evaluated as 100 percent disabling.  In a rating decision in 
April 1999 the RO denied entitlement to service connection 
for residuals of an automobile accident with fracture of the 
cervical vertebra as a well-grounded claim had not been 
submitted.  The RO determined that the evidence failed to 
establish any relationship between residuals of an automobile 
accident and PTSD.  The veteran was notified of this decision 
in May 1999.  He did not appeal the decision and thus it 
became a final decision upon the expiration of his one-year 
appeal period in May 2000.  38 U.S.C.A. § 7105(c).

In October 2001, the veteran through his representative 
requested that VA readdress the issue under the authority of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
finds that the veteran's claim was denied as not well-
grounded; became final during the period beginning on July 
14, 1999, and ending on the date of the enactment of the 
VCAA; and that the request for readjudication was made prior 
to November 10, 2002.  Thus, the April 1999 rating decision 
meets the criteria for readjudication as if the denial had 
not been made.  VCAA, Public Law No. 106-475, 114 Stat. 2096, 
Section 7(b) (2000).  

However, the February 2003 rating decision denied the claim 
on the basis that new and material evidence had not been 
submitted.  At the RO hearing in December 2003 the veteran's 
representative again stated that review of the case was 
required under the VCAA and that the issue should have been 
decided without consideration of the initial denial.  The 
veteran's representative also contended that new and material 
evidence had been submitted.  However, in the statement of 
the case issued in June 2004, the denial was based on new and 
material evidence not having been submitted.  

Section 7(b) of the VCAA gives the claimant the opportunity 
to have a finally denied claim readjudicated.  The decision 
on the old claim is vitiated; thus, the December 1998 claim 
for residual injuries of an automobile accident becomes a 
pending claim which must be adjudicated first by the agency 
of original jurisdiction.  The claim should be readjudicated 
by the RO as if the original decision that the claim was not 
well grounded never existed.  

The Board notes that the veteran has been previously provided 
notice in November 2002 under the provisions of the VCAA for 
a service connection claim; however the record reflects that 
the RO has not provided notice as to possible disability 
rating or effective date that might be assigned.  Thus, 
additional notice must be sent.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Further notify the 
veteran of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.  
Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  Consider all of the evidence of record 
and re-adjudicate the appellant's claim 
for entitlement to service connection for 
residual injuries from an automobile 
accident secondary to PTSD.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow an appropriate period of time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

